Citation Nr: 0802012	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  98-12 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Dependents' Educational Assistance 
under the provisions of Chapter 35, Title 38, United States 
Code.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

INTRODUCTION

The appellant is the widow of the veteran who had active 
service from July 1955 to January 1980.  He died in December 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for the 
cause of the veteran's death and eligibility for Dependents' 
Educational Assistance under the provisions of Chapter 35, 
Title 38, United States Code.  The Board remanded this appeal 
in August 2003 and was returned to the Board for further 
appellate review.  In December 2006, the Board forwarded the 
case to a Veterans Health Administration (VHA) medical expert 
for an advisory opinion in regard to the likelihood that the 
veteran's fatal gastric carcinoma was caused by exposure to 
Agent Orange while in service and whether his fatal gastric 
carcinoma was in any way caused by the medication prescribed 
for treatment of the veteran's service-connected 
hypertension.  The case was again remanded in July 2007 
pursuant to the appellant request for RO review of the VHA 
opinion.  It is again before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1997.  The certificate 
of death lists the immediate cause of death as metastatic 
gastric carcinoma.

2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of the veteran's death, he was service-
connected for hypertensive vascular disease at a 10 percent 
disability rating and for excision of a calcium deposit from 
the left knee with bony exostosis of both knees and 
degenerative changes at a 10 percent disability rating.

4.  There is no competent medical evidence that links the 
veteran's gastric carcinoma to a service-connected disability 
or to exposure herbicides.  

5.  At the time of his death, the veteran did not have a 
service-connected total disability which was permanent in 
nature.


CONCLUSIONS OF LAW

1.  The veteran's fatal kidney cancer was not caused by, or 
substantially or materially contributed to by, a disability 
or disease incurred in service, nor is such a disability 
presumed to have been incurred as a result of exposure to 
herbicides during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312, 3.313 
(2007).   

2.  The requirements for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3501, 3510 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.807, 21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  VA 
letters sent to the appellant in July 2004 and March 2006 
satisfied the notice requirements in Pelegrini. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although this 
notice was not  provided until March 2006, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

The Board observes that, in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), the Court determined that, when adjudicating a 
claim for service connection for the cause of a veteran's 
death, VA must perform a different analysis depending upon 
whether a veteran was service-connected for a disability 
during his or her lifetime.  The Court concluded that, in 
general, section 5103(a) notice for a claim for service 
connection for the cause of a veteran's death must include: 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation (DIC) 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service-connected.

The appellant was not provided with this notice; however, the 
Board notes that the appellant has actual knowledge of the 
disabilities for which the veteran was granted service 
connection and those for which he was not service-connected.  
The appellant contends that the medication taken for the 
veteran's service-connected hypertension led to his 
gastroesophageal reflux disease (GERD) and contributed to his 
fatal gastric carcinoma.  The veteran was not service-
connected for GERD or for gastric carcinoma.  At no time has 
the appellant claimed that the veteran was service-connected 
for a gastric condition.  She bases her claim on the 
veteran's service-connected hypertension, asserting that the 
medication for this condition contributed to his non-service-
connected gastric conditions.  The Board observes that the 
nature of the appellant's claim reflects her actual knowledge 
of the disabilities for which the veteran was granted service 
connection and those for which he was not service-connected 
for by the VA.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and a VA medical opinion, a VHA opinion, non-VA 
medical records and lay statements have been associated with 
the record.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection - Cause of Death

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.310, 3.312 (2006); Ruiz v. Gober, 10 Vet. App. 352 
(1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability was a contributory cause of the death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia, multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 
see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. Reg. 
59,540-42 (Oct. 6, 2003).

In the present case, the appellant contends that service 
connection for the cause of the veteran's death should be 
granted on the basis that his fatal gastric carcinoma was the 
result of exposure to herbicides while in service in Vietnam.  
The veteran's service records reflect that he served in 
Vietnam and received a Vietnam Service Medal (VSM).  The 
veteran meets the criteria for presumption of exposure to 
herbicides while serving in Vietnam.  

The veteran died on December [redacted], 1997.  The certificate of 
death lists the immediate cause of death as metastatic 
gastric carcinoma.  

The Board notes that the appellant submitted an April 1999 
statement from a private physician who treated the veteran 
for skin discoloration/hypopigmentation of his hands.  She 
stated that, although she was not certain, she felt that some 
of the veteran's previous symptoms could be related to an 
environmental chemical exposure and, as a result, could be a 
probable contributing cause of his illness including cancer 
which led to his death.  A May 2002 VA opinion included in 
the file indicates the physician's opinion that exposure to 
Agent Orange has not caused gastric cancer and that he 
reviewed the case with a gastroenterologist colleague, who 
had the same impression.  The statistical analysis of the 
data did not support gastric cancer.  A January 2007 VHA 
medical expert advisory opinion reflects the examiner's 
conclusion that, as far as he was aware, gastric cancer was 
not attributed to Agent Orange.  He indicated that certain 
chemicals can cause increased incidence of carcinoma.  He 
further noted, however, that he did not believe that Agent 
Orange was the cause of the veteran's carcinoma.  

In addition, there are no presumptions under 3.309(e) for 
gastric cancer.  The Secretary of VA has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 
(May 20, 2003).  Therefore, service connection for the 
veteran's fatal metastatic gastric carcinoma due to herbicide 
exposure cannot be granted.  

The appellant has also contended that the medication the 
veteran took to treat his hypertension caused or worsened his 
GERD and eventually led to his fatal gastric carcinoma.  The 
veteran was diagnosed with, and began receiving treatment 
for, hypertension while in service.  He had been service-
connected for hypertension since February 1980.  

Records reflect the veteran began having gastrointestinal 
(GI) problems in March 1994.  A November 1997 private 
physician's letter reflects the assessment of long standing 
gastroesophageal reflux for greater than 5 years that was 
becoming progressively refractory to medication.  The veteran 
underwent an esophagogastroduodenoscopy (EGD) and colonoscopy 
on December 10, 1999, which reflected stage IV gastric 
carcinoma.  The veteran was admitted to a private hospital on 
December 19, 1997.  The admitting diagnosis was right lower 
lung pneumonia, shortness of breath secondary to pneumonia, 
coagulopathy, hypertension, metastatic cancer from the 
gastric or pancreas origin, diminished mental status change, 
probably related to pain medication, and a history of a 
tobacco habit.  The examiner noted that the veteran had 
recently been diagnosed with a gastric mass and liver 
metastasis, and that he had a long history of upper GI 
discomfort, although an upper GI series performed three years 
prior had been normal.  The veteran died on December [redacted], 
1997.  The discharge report reflects that the cause of death 
was felt to be hepatic failure secondary to metastatic cancer 
of the pancreas.  The death certificate lists metastatic 
gastric carcinoma as the cause of death.

While the veteran was treated for his hypertension for many 
years and developed gastric problems several years before his 
death, none of the examiners who treated the veteran linked 
his hypertension medication to his GERD, or his hypertension 
medication or his GERD to his fatal cancer.  In the January 
2007 VHA opinion, the VA physician notes that on a September 
1996 note, the veteran is on Norvase, a calcium channel 
blocker and is noted to be asymptomatic.  The physician 
opined that the medication did not hasten or cause the fatal 
gastric carcinoma.  In terms of the veteran's GERD, the 
physician also noted that the veteran smoked until 
approximately 1987 and was still drinking alcohol until 1995, 
both of which could increase GERD symptoms.  

Competent medical evidence is defined as evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  Based on the above, there 
is no competent medical evidence that supports the 
appellant's contention of an etiological relationship between 
the veteran's hypertension medication and his GERD, or his 
hypertension medication or his GERD and his fatal cancer.  As 
noted above, in order to prevail in a claim for service 
connection for the cause of death, it must be shown that a 
service-connected disability aided or lent assistance to the 
production of death, or that there was a there was a causal 
connection between the service-connected disability and the 
cause of the veteran's death.  There is no competent medical 
evidence in the record that provides such a link.  In fact, 
the January 2007 VHA examiner opined that the veteran's 
medication did not hasten or cause the fatal gastric 
carcinoma.  

In addition to the presumption provisions for service 
connection due to exposure to herbicides, the Board has a 
duty to consider service connection on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).    

Service medical records do not reflect any treatment for or 
diagnosis of a gastric disorder.  Medical records indicate 
that the veteran began having stomach problems in March 1994.  
While the record reflects that the veteran received ongoing 
treatment for his gastric problems, there is no medical 
evidence linking his condition directly with active duty or a 
service-connected disability.  Without such evidence, there 
is no basis upon which to establish service connection on a 
direct basis. 

In terms of the appellant's own statements, she, as a 
layperson, with no apparent medical expertise or training, is 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, service-connection for the veteran's fatal 
metastatic gastric carcinoma due to the medications the 
veteran took to treat his service-connected hypertension, due 
to exposure to herbicides or on a direct basis is denied as 
the evidence fails to establish that the veteran's condition 
was related to service.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Entitlement to DEA benefits

In pertinent part, Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 
C.F.R. §§ 3.807, 21.3021 (2007).

The record shows that at the time of the veteran's death in 
December 1997, he was service-connected for hypertensive 
vascular disease at a 10 percent disability rating and for 
excision of a calcium deposit from the left knee with bony 
exostosis of both knees and degenerative changes at a 10 
percent disability rating.  Moreover, the record shows that 
his service-connected disability was not, at any point during 
his lifetime, rated as 100 percent disabling.  Since service 
connection for the cause of the veteran's death is not 
warranted, and as the veteran, when he died, did not have a 
service-connected total disability that was permanent in 
nature, the criteria for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met.



ORDER

Service connection for the cause of the veteran's death is 
denied.

Basic eligibility for DEA under Chapter 35, Title 38, United 
States Code is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


